Exhibit 10.1

 



COMMON STOCK AND WARRANT PURCHASE AGREEMENT

 

This Common Stock and Warrant Purchase Agreement (this “Agreement”), is made as
of March 25, 2015, by and between Searchlight Minerals Corp., a Nevada
corporation (the “Company”), and Luxor Capital Partners, LP (the “Investor”).

 

RECITALS:

 

A. The Company and the Investor are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act.

 

B. The Investor wishes to purchase and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, Four Million Two Hundred and
Fifty Thousand (4,250,000) “Units” of the Company’s securities at a purchase
price of $0.3529 per Unit. Each Unit consists of:

 



·One (1) share (the “Shares”) of the Company’s common stock, $0.001 par value
per share (the “Common Stock”); and

 



·One (1) common stock purchase warrant, where each full warrant will entitle the
warrant holder to purchase one (1) share of the company’s Common Stock, at an
exercise price (the “Warrant Exercise Price”) of $0.50 per share (the
“Warrants,” and as exercised, collectively, the “Warrant Shares”), in the form
attached hereto as Exhibit A. Such Warrants will expire five years from the date
of issuance.

 

The Shares, the Warrants and the Warrant Shares collectively are referred to
herein as the “Securities”.

 

C. The Company intends to use the proceeds from the sale of the Securities to
Investor for working capital purposes.

 

NOW, THEREFORE, the Company and the Investor hereby agree as follows:

 

SECTION 1

 

Purchase, Sale and Issuance of Units

 

1.1 Sale and Issuance of Units.  Subject to the terms and conditions of this
Agreement, at the Closing (as defined below), the Investor agrees to purchase,
and the Company agrees to sell and issue to the Investor, the Units.

 

1.2 Purchase Price. The purchase price for the Units shall be $0.3529 per Unit
(the “Per Unit Price”) for an aggregate purchase price of One Million Five
Hundred Thousand U.S. Dollars ($1,500,000.00) (the “Purchase Price”).

 



1

 

 

SECTION 2

 

Closing Date and Delivery

 

2.1 Closing. The purchase, sale and issuance of the Units shall take place at a
closing (the “Closing”) at the offices of Baker & Hostetler LLP, 11601 Wilshire
Blvd., Suite 1400, Los Angeles, California 90025, on March 25, 2015, or at such
other location or time or on such other date as the parties may agree. The date
on which the Closing will occur is referred to herein as the “Closing Date.”

 

2.2 Closing Deliveries.  At the Closing, (i) the Investor shall pay the Company
the Purchase Price by wire transfer of immediately available funds in accordance
with the Company’s written wire instructions, and (ii) the Company shall deliver
to the Investor: (a) one or more stock certificates evidencing the Shares duly
executed on behalf of the Company and registered in the name of the Investor,
(b) a Warrant pursuant to which the Investor shall have the right to acquire the
Warrant Shares, in the form of Exhibit A attached hereto, duly executed by the
Company, and (c) the Registration Rights Agreement, dated the date hereof, among
the Company and the Investor, in the form of Exhibit B attached hereto
(“Registration Rights Agreement”), duly executed by the Company.

 

SECTION 3

 

Representations and Warranties of the Company

 

The Company hereby represents and warrants to the Investor that, except as
disclosed in the Annual Report on Form 10-K of Company for the year ended
December 31, [2013] (the “Company Form 10-K”) and the Quarterly Reports on Form
10-Q and the Current Reports on Form 8-K of the Company (the “Company SEC
Filings”), in each case, filed from the date of the filing of the Company Form
10-K to the date of this Agreement, which Company SEC Filings shall be deemed a
part hereof and shall qualify any representation or otherwise made herein, the
following representations and warranties are true and complete as of the date of
this Agreement and shall be true and complete as of the Closing Date.

 

3.1 Due Incorporation, Qualification, etc. The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada; (ii) has the power and authority to own, lease and operate its
properties and carry on its business as now conducted; and (iii) is duly
qualified, licensed to do business and in good standing as a foreign corporation
in each jurisdiction where the failure to be so qualified or licensed could
reasonably be expected to have a Material Adverse Effect. For the purposes of
this Agreement, “Material Adverse Effect” shall mean any effect on the business,
operations, properties or financial condition of the Company that is material
and adverse to the Company and its subsidiaries and affiliates, taken as a
whole, and/or any condition, circumstance, or situation that would prohibit or
otherwise materially interfere with the ability of the Company to enter into and
perform any of its obligations under this Agreement.

 

3.2 Authority. The execution, delivery and performance by the Company of this
Agreement, the Warrant, the Registration Rights Agreement and all such other
documents required by the terms of this Agreement to be executed by the Company
(collectively, the “Transaction Documents”) and the consummation of the
transactions contemplated hereby and thereby (i) are within the power of the
Company and (ii) have been duly authorized by all necessary actions on the part
of the Company.

 



2

 

 

3.3 Enforceability. Each Transaction Document has been, or will be, duly
executed and delivered by the Company and constitutes, or will constitute, a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity.

 

3.4 Non-Contravention. The execution and delivery by the Company of the
Transaction Documents and the performance and consummation of the transactions
contemplated thereby do not and will not (i) violate the Company’s Articles of
Incorporation or Bylaws, as the case may be (“Charter Documents”), or any
material judgment, order, writ, decree, statute, rule or regulation applicable
to the Company; (ii) violate any provision of, or result in the breach or the
acceleration of, or entitle any other Person to accelerate (whether after the
giving of notice or lapse of time or both), any material mortgage, indenture,
agreement, instrument or contract to which the Company is a party or by which it
is bound; or (iii) result in the creation or imposition of any lien upon any
property, asset or revenue of the Company or the suspension, revocation,
impairment, forfeiture, or nonrenewal of any material permit, license,
authorization or approval applicable to the Company, its business or operations,
or any of its assets or properties. For the purposes of this Agreement, “Person”
shall mean and include an individual, a partnership, a corporation (including a
business trust), a joint stock company, a limited liability company, an
unincorporated association, a joint venture or other entity or a governmental
authority.

 

3.5 Litigation. No actions (including, without limitation, derivative actions),
suits, proceedings or investigations are pending or, to the knowledge of the
Company, threatened against the Company at law or in equity in any court or
before any other governmental authority that seeks to enjoin, either directly or
indirectly, the execution, delivery or performance by the Company of this
Agreement or the transactions contemplated thereby.

 

3.6 SEC Reports. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC (the “SEC
Documents”) pursuant to the reporting requirements of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”). As of their respective filing
dates, the SEC Documents complied in all material respects with the requirements
of the Exchange Act and other federal, state and local laws, rules and
regulations applicable to it, and, as of their filing dates, the SEC Documents
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The financial statements of the Company included in the SEC
Documents comply as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto.

 

3.7 Issuance of Shares. The Shares and the Warrants to be issued under this
Agreement have been or will be (prior to issuance to the Investor hereunder)
duly authorized by all necessary corporate action and, when paid for or issued
in accordance with the terms hereof, the Shares shall be validly issued and
outstanding, fully paid and nonassessable, and the Investor shall be entitled to
all rights accorded to a holder of Common Stock. Furthermore, the Company shall
have duly authorized by all necessary corporate action, the Investor to purchase
the Shares without being deemed to be an “Acquiring Person” under that certain
Rights Agreement dated August 24, 2009, by and among the Company and Empire
Stock Transfer Inc., a Nevada corporation, as Rights Agent.

 



3

 

 

3.8 General Solicitation. Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Shares or Warrants.

 

SECTION 4

 

Representations and Warranties of the Investor

 

The Investor hereby represents and warrants to the Company that the following
representations and warranties are true and complete as of the date of this
Agreement and shall be true and complete as of the Closing Date:

 

4.1 Authority and Binding Obligation. The Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization. The execution, delivery and performance by the Investor of the
Transaction Documents, and the consummation of the transactions contemplated
hereby and thereby (i) are within the power of the Investor and (ii) have been
duly authorized by all necessary corporate or similar actions on the part of the
Investor. Each Transaction Document has been, or will be, duly executed and
delivered by the Investor and constitutes, or will constitute, a legal, valid
and binding obligation of the Investor, enforceable against the Investor in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.

 

4.2 No Public Sale or Distribution. The Investor understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law, and the Investor is acquiring the Shares in
the ordinary course of business for its own account and not with a view towards,
or for resale in connection with, the public sale or distribution thereof,
except pursuant to sales registered or exempted under the Securities Act, and
the Investor does not have a present arrangement to effect any distribution of
the Shares to or through any person or entity.

 

4.3 Securities Law Compliance. The Investor understands that the Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Shares. The Investor has such knowledge and experience
in financial and business matters that the Investor is capable of evaluating the
merits and risks of such investment, is able to incur a complete loss of such
investment and is able to bear the economic risk of such investment for an
indefinite period of time. At the time the Investor was offered the Shares, it
was, and at the date hereof it is, an “accredited investor” as such term is
defined in Rule 501 of Regulation D under the Securities Act.

 



4

 

 

4.4 Access to Information. The Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Shares and
Warrants which have been requested by the Investor. The Investor and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its advisors, if any, or its representatives shall
modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained herein. The Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Shares.

 

4.5 No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.

 

4.6 Transfer or Resale. The Investor understands that, except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (a) subsequently
registered thereunder, (b) the Investor shall have delivered to the Company an
opinion of counsel, in a form reasonably acceptable to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (c)
the Investor provides the Company with reasonable assurance that such Securities
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the Securities Act (collectively, “Rule 144”); (ii) any sale
of the Securities made in reliance on Rule 144 may be made only in accordance
with the terms of Rule 144 and further, if Rule 144 is not applicable, any
resale of the Securities under circumstances in which the seller (or the Person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the Securities Act) may require compliance with some other
exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.

 

4.7 Legends. The Investor understands that the certificates or other instruments
representing the Shares and the Warrants and the stock certificates representing
the Warrant Shares, shall bear any legend as required by the “blue sky” laws of
any state and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):

 

“[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE
BEEN] [THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A
FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.”

 



5

 

 

4.8 Broker-Dealer Status. The Investor is a not a registered broker-dealer or an
affiliate of any registered broker-dealer, and is not required to be registered
as a broker-dealer under Section 15 of the Exchange Act.

 

4.9 Residence. The Investor is a United States person (as defined by
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended (the
“Code”)). The Investor’s subscription and payment for and continued beneficial
ownership of the Shares will not violate any applicable securities or other laws
of the Investor’s jurisdiction.

 

SECTION 5

 

Certain Agreements

 

5.1 SEC Filings. Following the Closing, each of the Company and the Investor
agrees to file within the time periods specified by the Exchange Act and the
rules promulgated thereunder, all forms, schedules, statements and other
documents required to be filed by such party by the Exchange Act and the rules
promulgated thereunder in connection with the sale of the Shares. The Company
may request the Investor to furnish the Company with such information with
respect to the Investor as the Company may from time to time reasonably request
in writing or as shall be required by law or by the SEC, and the Investor agrees
to furnish the Company with such information.

 

SECTION 6

 

Conditions to the Investor’s Obligation to Close

 

The Investor’s obligations at the Closing are subject to the fulfillment, on or
prior to the Closing Date, of all of the following conditions, any of which may
be waived in whole or in part by the Investor:

 

6.1 Representations and Warranties. Except for representations and warranties
that are expressly made as of a particular date, the representations and
warranties of the Company in this Agreement shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made at that time.

 

6.2 Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Investor on or
before the Closing.

 



6

 

 

6.3 Governmental Approvals and Filings. The Company shall have obtained all
governmental approvals required in connection with the lawful sale and issuance
of the Shares and the Warrants.

 

6.4 No Litigation. No action, suit or proceeding before any arbitrator or any
governmental authority shall have been commenced, and no investigation by any
governmental authority shall have been threatened, against the Company or any of
the officers, directors or affiliates of the Company seeking to restrain,
prevent or change the transactions contemplated by this Agreement, or seeking
damages in connection with such transactions.

 

6.5 Transaction Documents. The Company shall have duly executed and delivered
each of the Transaction Documents to the Investor.

 

SECTION 7

 

Conditions to Company’s Obligation to Close

 

The Company’s obligation to issue and sell the Shares and the Warrants at the
Closing is subject to the fulfillment, on or prior to the Closing Date, of the
following conditions, any of which may be waived in whole or in part by the
Company:

 

7.1 Representations and Warranties. Except for representations and warranties
that are expressly made as of a particular date, the representations and
warranties of the Investor in this Agreement shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made at that time.

 

7.2 Performance. The Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Investor on or
before the Closing.

 

7.3 Governmental Approvals and Filings. The Company shall have obtained all
governmental approvals required in connection with the lawful sale and issuance
of the Shares and the Warrants.

 

7.4 No Litigation. No action, suit or proceeding before any arbitrator or any
governmental authority shall have been commenced, and no investigation by any
governmental authority shall have been threatened, against the Company or any of
the officers, directors or affiliates of the Company seeking to restrain,
prevent or change the transactions contemplated by this Agreement, or seeking
damages in connection with such transactions.

 

7.5 Transaction Documents. The Investor shall have duly executed and delivered
this Agreement to the Company.

 

7.6 Purchase Price. The Investor shall have delivered the Purchase Price to the
Company.

 



7

 

 

SECTION 8

 

Termination

 

8.1 Termination Events. This Agreement may, by notice given prior to or at the
Closing, be terminated, (i) by the mutual consent of the Company and the
Investor, (ii) by the Company if any of the conditions in Section 7 has not been
satisfied as of the Closing Date or if satisfaction of such a condition is or
becomes impossible (other than through the failure of the Company to comply with
its obligations under this Agreement) and the Company has not waived such
condition on or before the Closing Date; or (iii) by the Investor if any of the
conditions in Section 6 has not been satisfied as of the Closing Date or if
satisfaction of such a condition is or becomes impossible (other than through
the failure of the Investor to comply with its obligations under this Agreement)
and the Investor has not waived such condition on or before the Closing Date.

 

8.2 Effect of Termination. If this Agreement is terminated as provided in
Section 8.1 hereof, this Agreement shall become void and of no further force and
effect, except with respect to Sections 9.1, 9.3 and 9.8 hereof. Nothing in this
Section 8.2 shall be deemed to release the Company or the Investor from any
liability for any breach under this Agreement or to impair the rights of the
Company and the Investor to compel specific performance by the other party of
its obligations under this Agreement.

 

SECTION 9

 

Miscellaneous

 

9.1 Fees and Expenses. Each party shall bear its own fees and expenses related
to the transactions contemplated by this Agreement.

 

9.2 Finder’s Fees and Commissions. Each party represents that it neither is nor
will be obligated for any finder’s fee or commission in connection with this
transaction. The Investor agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
each or any Investor of its officers, employees, or representatives is
responsible. The Company agrees to indemnify and hold harmless the Investor from
any liability for any commission or compensation in the nature of a finder’s or
broker’s fee arising out of this transaction (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.

 

9.3 Public Announcements. Neither the Company nor the Investor shall make any
public announcement with respect to this Agreement or the transactions
contemplated hereby, without the written consent of the other party hereto;
provided, however, that the Company shall not be required to obtain such consent
if: (i) required by applicable laws, rules or regulations, (ii) required by
federal securities law in connection with the registration statement
contemplated by the Registration Rights Agreement, or (iii) a governmental
entity specifically requests disclosure. In any instance where consent is not
required as set forth in this Section 9.3, the Company shall provide the
Purchaser with prior notice of such disclosure permitted under this Section.

 



8

 

 

9.4 Waivers and Amendments. Any provision of this Agreement may be amended,
waived or modified only upon the written consent of the Company and the
Investor.

 

9.5 Delays or Omissions.  Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to either party to this
Agreement upon any breach or default of the other party under this Agreement
shall impair any such right, power or remedy of such non-defaulting party, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party to this Agreement, shall be cumulative and not
alternative.

 

9.6 Attorneys’ Fees. In the event that any suit or action is instituted to
enforce any provisions in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 

9.7 Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to the conflicts of law
provisions of the State of Nevada or of any other state.

 

9.8 Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.

 

9.9 Successors and Assigns. This Agreement, and any and all rights, duties and
obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by either party without the prior written consent of the
non-assigning party. Any attempt by either party without such permission to
assign, transfer, delegate or sublicense any rights, duties or obligations that
arise under this Agreement shall be void. Subject to the foregoing and except as
otherwise provided herein, the provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.

 

9.10 No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision be enforced by, any other Person.

 

9.11 Entire Agreement. This Agreement constitutes and contain the entire
agreement between the Company and the Investor and supersede any and all prior
agreements, negotiations, correspondence, understandings and communications
among the parties, whether written or oral, respecting the subject matter
hereof.

 



9

 

 

9.12 Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after timely deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 



If to the Company: Searchlight Minerals Corp.   2360 West Horizon Ridge Parkway,
#100 B   Henderson, Nevada 89052   Telephone: (702) 939-5247   Fax:  (702)
451-4939   Attn: Martin Oring     With copies to: Baker & Hostetler LLP   11601
Wilshire Blvd., Suite 1400   Los Angeles, CA 90025   Telephone: (310) 820-8800  
Fax: (310) 820-8859 Attn: Jeffrey P. Berg     If to the Investor: Luxor Capital
Partners, LP   c/o Luxor Capital Group, LP   1114 Avenue of the Americas, 29th
Floor   New York, NY 10036   Telephone: (212) 763-8000   Fax: (212) 763-8001  
Attn: Norris Nissim





 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party one (1) Business Day prior to the effectiveness of such change.
For purposes of this Agreement, “Business Day” shall mean any day other than a
Saturday, Sunday or a day on which banking institutions in Los Angeles,
California are authorized or obligated by law or executive order to close.

 

9.13 Severability.  If any provision of this Agreement becomes or is declared by
a court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.

 

9.14 Headings. The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement

 



10

 

 

9.15 Further Assurances.  Each party hereto agrees to execute and deliver, by
the proper exercise of its corporate, limited liability company, partnership or
other powers, all such other and additional instruments and documents and do all
such other acts and things as may be necessary to more fully effectuate this
Agreement.

 

9.16 Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided, however, that a facsimile or pdf (or
other electronic reproduction) signature shall be considered due execution and
shall be binding upon the signatory thereto with the same force and effect as if
the signature were an original, not a facsimile or pdf (or other electronic
reproduction) signature.

 

9.17 Construction. The following rules shall be applied by the parties and all
other Persons (including any court or arbitrator) in the determination,
evaluation, interpretation and enforcement of the provisions of this Agreement,
unless another provision of the Agreement expressly applies another rule: (i) as
used herein, (a) “or” means “and/or” and (b) “including” or “include” means
“including without limitation”; (ii) the plural includes the singular; (iii) the
masculine gender includes the feminine and neuter and vice versa; (iv)
references to a law include any rule or regulation issued under the law, any
amendment to a law, rule or regulation, any successor law, rule or regulation
and all applicable judicial interpretations of any such law, rule or regulation;
and (v) the language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

 

[Remainder of page intentionally left blank]

 

 

11

 

 

IN WITNESS WHEREOF, the Investor and the Company have executed this Agreement as
of the date first written above.

 





  COMPANY:         SEARCHLIGHT MINERALS CORP.   a Nevada corporation            
  By: /s/ Martin B. Oring     Martin B. Oring     Chief Executive Officer      
        INVESTOR:         Luxor Capital Partners, LP               By:   /s/
Norris Nissim     Name: Norris Nissim     Title: General Counsel     Luxor
Capital Group, LP     Investment Manager

 



 

 

 

EXHIBIT A

 

 

Warrant

 



 

 

 

EXHIBIT B

 

 

Registration Rights Agreement

 



 



 

